Citation Nr: 0937798	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which, in pertinent part, found that the Veteran 
had not submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  In an August 2006 decision the Board reopened the 
Veteran's service connection claim for PTSD and remanded it 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he 
claims is the result of traumatic experiences in Vietnam.  

This claim must again be remanded for a number of reasons.  

In September 2009 the Board received additional medical 
evidence pertaining to the Veteran's claimed PTSD disability.  
This evidence consists, in pertinent part, of outpatient 
psychiatric treatment reports from a VA medical center (VAMC) 
in Syracuse, New York, which were not noted or discussed in 
the RO's most recent August 2009 supplemental statement of 
the case (SSOC).  The Veteran did not waive RO jurisdiction 
of the newly submitted evidence and therefore a remand 
pursuant to 38 C.F.R. §§ 19.37 and 20.1304 is necessary so 
that the RO can consider this evidence in the first instance.  

In its August 2006 decision the Board instructed the RO to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) to provide any information regarding the 
activities of Battery C, 3rd Battalion, 319th Artillery, 
173rd Airborne Brigade, between July 1970 and July 1971.  A 
history or command chronology, if available, for the unit 
should be obtained for that time frame.  In September 2006 
the JSRRC noted that a valid stressor was not given and that 
they do not conduct research to provide stressors.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, this claim must be remanded so 
that the JSRRC can again be contacted to provide any and all 
records pertaining to the history of Battery C, 3rd 
Battalion, 319th Artillery, 173rd Airborne Brigade, from July 
1970 to July 1971.  

Furthermore, in March and May 2007 the Veteran submitted 
additional stressor statements noting that he experienced a 
rocket attack while with Battery C, 3rd Battalion, 319th 
Artillery, 173rd Airborne Brigade during approximately Easter 
of 1971 and that 13 infantrymen were killed.  In March 2007 
the Veteran submitted a statement that while he was with 
Battery C, 3rd Battalion, 319th Artillery, 173rd Airborne 
Brigade, he witnessed fellow soldiers throw dead Viet-Cong 
into a rice paddy in July 1970.  In April 2007 he submitted a 
statement noting that he was out checking for Claymore mines 
with Battery C, 3rd Battalion, 319th Artillery, 173rd 
Airborne Brigade, when he nearly walked across a 
fragmentation grenade with a trip wire.  To ensure that VA 
has met its duty to assist the appellant in developing the 
evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, and to ensure full compliance with due process 
requirements, this case must be remanded so that the RO can 
verify whether the stressful events actually occurred as the 
Veteran claims.  A letter should also be sent to the Veteran 
inquiring as to when his unit was out checking for Claymore 
mines.  

Likewise, in a lengthy January 2007 statement the Veteran 
noted a chronology of his experiences in Vietnam.  It is not 
clear whether the Veteran is claiming that these experiences 
were stressors that lead to his current claimed PTSD 
disability.  To ensure that VA has met its duty to assist the 
appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, and to ensure full 
compliance with due process requirements, this case must be 
remanded so that the RO can verify whether the Veteran claims 
that these experiences were stressful events that are related 
to his PTSD, and if so, whether the stressful events actually 
occurred as the Veteran claims.

The Board notes that in its August 2006 decision it was found 
that the Veteran had submitted new and material evidence and 
his service connection claim for PTSD was reopened.  However, 
the August 2006 decision also noted that on remand the 
Veteran should be notified of VA's duty to notify and assist 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given 
that the Veteran's new and material evidence claim for PTSD 
was granted by the Board in August 2006, and is therefore no 
longer appeal, no conceivable prejudice to the Veteran could 
result from the RO's failure to provide Kent notice and 
Stegall v. West, 11 Vet. App. 268 (1998) is not for 
application.  See Bernard v. Brown 4 Vet. App. 384, 393 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide a more specific time frame for his 
claimed stressor involving Claymore mines 
based on his April 2007 letter, and as to 
whether his January 2007 letter contains 
additional claimed stressors; if so, ask 
the Veteran to provide a specific time 
frames for those claimed stressors.  

2.  Contact the JSRRC, the National 
Archives, and/or any other agency deemed 
appropriate to provide any and all 
information regarding the activities of 
Battery C, 3rd Battalion, 319th Artillery, 
173rd Airborne Brigade, between July 1970 
and July 1971.  A history or command 
chronology, if available, for the unit 
should be obtained for that time frame.  
Specifically inform the JSRRC that if they 
cannot provide these requested records 
because they are unavailable, and not for 
any other reason, they should inform the 
RO of this fact.  

3.  Contact the JSRRC, the National 
Archives, and/or any other agency deemed 
appropriate to determine whether the 
stressful events the Veteran claims he 
witnessed actually occurred.  The Veteran 
claims that he witnessed a rocket attack 
with Battery C, 3rd Battalion, 319th 
Artillery, 173rd Airborne Brigade, during 
approximately Easter of 1971 and that 13 
infantrymen were killed, that in July 
1970, while with Battery C, 3rd Battalion, 
319th Artillery, 173rd Airborne Brigade, 
he witnessed fellow soldiers throw dead 
Viet-Cong into a rice paddy in July 1970, 
and that he was checking for Claymore 
mines with Battery C, 3rd Battalion, 319th 
Artillery, 173rd Airborne Brigade.  
Additionally attempt to verify any other 
claimed stressors after contacting the 
Veteran regarding his January and April 
2007 letters.  Note any and all negative 
responses.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated and the RO must 
specifically note and discuss the VA 
treatment records from the VAMC in 
Syracuse, New York, received by the Board 
in September 2009.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
F. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


